149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Richard Evan HARMS, Appellant,v.INTERNAL REVENUE SERVICE, Appellee.
No. 97-3136WM.
United States Court of Appeals, Eighth Circuit.
Submitted April 20, 1998.Filed May 1, 1998.

Appeal from the United States District Court for the Western District of Missouri.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Richard Evan Harms filed suit in the district court against the Internal Revenue Service and the Federal Labor Relations Authority.  The district court dismissed both defendants, and Harms appeals.  After careful review of the record and the parties' briefs, we affirm the district court's dismissals.  See 8th Cir.  R. 47B.